                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Kenneth Forrence, et al.

      v.                                       Case No. 19-cv-280-LM

Paul Koch, et al.

                                ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated April 19, 2019, and remand this action to the

state court for lack of removal jurisdiction.        The motion to

obtain ECF login and password is denied as moot.        “‘[O]nly those

issues fairly raised by the objections to the magistrate's

report are subject to review in the district court and those not

preserved by such objection are precluded on appeal.’”         School

Union No. 37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st

Cir. 2010) (quoting Keating v. Secretary of Health & Human

Servs., 848 F.2d 271, 275 (1st Cir.1988)); see also United

States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after

proper notice, failure to file a specific objection to

magistrate's report will waive the right to appeal).


                                      ____________________________
                                      Landya B. McCafferty
                                      Chief Judge

Date: May 14, 2019

cc: All pro se parties and counsel of record
